DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/12/2022 has been entered.  Claims 1-11, 14-19, and 21-23 remain pending.  Claims 21-22 were previously withdrawn.
	The previous objection to the specification is withdrawn in light of Applicant’s amendment.
	The previous rejections of claims 1 and 7-11 under 35 USC 102(a)(1) as being anticipated by Wang (CN 10569119 A), claims 12-13, 17, and 20 under 35 USC 102(a)(1) as being anticipated by Wang (CN 105694119) claim 23 (which was inadvertently listed as claim 21)  under 35 USC 102(a)(1) as being anticipated by Wang (CN 105694119 A), claim 12 under 35 USC 102(a) as being anticipated by Ying (US 2018/0072889 A1), claim 6 under 35 USC 103 as being unpatentable over Wang (CN 105694119 A) as applied to claim 1 in view of Ying (US 2018/0072889 A1), claim 7 under 35 USC 103 as being unpatentable over Wang (CN 10569119 A) as applied to claim 1 in view of Yang (CN 108659451 A1), claims 14-16 under 35 USC 103 as being unpatentable over Wang (CN 105694119 A) as applied to claim 12 in view of Ichihara (US 2015/0011714 A1), claim 19 under 35 USC 103 as being unpatentableover Wang (CN 105694119 A) as applied to claim 12 in view of Fang (CN 107987520 A), claims 1-2 under 35 USC 103 as being unpatentable over Ying (US 2018/0072889 A1) in view of Maldas (US claims 3-5 under 35 USC 103 as being unpatentable over Ying (US 2018/0072889 A1) in view of Maldas (US 2006/0006564 A1) as applied to claim 1 in view of Matuana, “Composites of Acrylonitrile-Butadiene-Styrene Filled with Wood-Flour”, 2007, Polymers & Polymer Composites, Vo. 15, No. 5, pp. 365-370 as evidenced by Ellington (US 2006/0264579 A1), claim 13 under 35 USC 103 as being unpatentable over Ying (US 2018/0072889 A1) as applied to claim 12 in view of Maldas (US 2006/0006564 A1), claim 17 under 35 USC 103 as being unpatentable over Ying (US 2018/0072889 A1) as applied to claim 12 are withdrawn in light of Applicant’s amendment.  The previous nonstatutory double patenting rejection is withdrawn in light of Applicant’s amendment.

Claim Objections
Claim 4 is objected to because of the following informalities:  on line 1 the word “further” should be added before “includes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced biochemical methane potential of bamboo waste”, Chemical Engineering Journal , 2014, 204, 253-259.
Regarding claim 1, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent, SEMS-g-MA, is from 5-15 wt% of the total weight blend.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   n re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980. See MPEP § 2144.06.   
Regarding claim 8, Song discloses the compatibilizer including styrene ethylene-co-butadiene styrene-grafted-maleic anhydride (SEBS-g-MA) (page 722).
Regarding claim 11, Song discloses a composite (Abstract).

Claims 3, 6-7, 9-10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced  as applied to claim 1 above, and further in view of Ying (US 2018/0072889 A1).
Regarding claims 3 and 7, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose the compatibilizing agent further includes a copolymer of acrylonitrile and butadiene and/or an acrylonitrile, butadiene, and styrene copolymer having a butadiene content of at least 50 wt% or the compatibilizing agents as recited in claim 7.  Ying teaches an impact modifier comprising a high-elasticity acrylonitrile-butadiene-styrene copolymer ABS [0044, 0048] or ethylene-vinyl acetate copolymer EVA (which meets the limitations of olefin-vinyl acetate copolymers and a copolymer of ethylene and vinyl acetate) [0045].  It would be expected since the ABS copolymer has high elasticity, the butadiene content is within or overlaps the claimed range.  Ying is concerned with lignin-plastic materials [0009-0016].  Song and Yang are analogous art concerned with the same field of endeavor, namely lignin-plastic materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add comprising a high-elasticity acrylonitrile-butadiene-styrene copolymer ABS or ethylene-vinyl acetate copolymer EVA per the teachings of Ying, and the motivation to do so would have been as Ying suggests to improve impact resistance [0044, 0048].
	However, Song does not disclose the amount of the impact modifier.  As the impact resistance is variable that can be modified by adjusting said amount of high-elasticity acrylonitrile-butadiene-styrene copolymer ABS or ethylene-vinyl acetate copolymer EVA, the precise impact resistance would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
Regarding claim 6, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose the lignin is selected from a kraft lignin or an organosolv lignin.  Additionally, Ying teaches organic solvent lignin (organosolv lignin) [0018].    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the lignin per the teachings of Wang with the organosolv lignin per the teachings of Ying, and the motivation to do so would have been as Ying suggests improving the ultraviolet aging resistance effect and controllability of a degradation period [0003].  
	Regarding claims 9 and 16-18, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose at least one additive selected from a UV stabilizer, an antioxidant, a flame retardant, a colorant, a slip agent, or an anti-static agent.  Additionally, Ying  teaches coloring agent including one or a mixture of more than one of iron oxide red, iron oxide yellow, iron oxide blue, iron oxide purple and iron oxide black [0035]. Ying also discloses a lubricant such as calcium stearate, zinc stearate (slip agents disclosed in the original specification [0013].  Calcium stearate is also a heat stabilizer [0037].  The inorganic mineral powder includes carbon black (which is a colorant per the teachings of the original specification [0012]) [0029].  The metal oxide includes zinc oxide [0031].  The plasticizer includes triethyl phosphate and 
	Regarding claim 10, Ying teaches the amount of the lubricant is from 1-5 parts [0016].  The inorganic mineral powder is from 5-10 parts [0014].
	However, Song does not disclose the amount of colorant.  As the range of color is variable that can be modified by adjusting said amount of colorant, the precise color would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, amount of colorant, and the motivation to do so would have been to obtain desired color (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Tang (CN 103396675 A, See machine translation for citation) as evidenced by Shen, “Pre-treatments for enhanced biochemical methane potential of bamboo waste”, Chemical Engineering Journal , 2014, 204, 253-259.
Regarding claim 21, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and (ii) of the total weight of the blend (based on calculations).  The compatibilizing agent is from 5-15 wt% of the total weight blend.
However, Song does not disclose the compatibilizing agent includes at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Tang teaches 1-3 parts of a compatibilizer including succinic anhydride [0009, 0020].  Tang relates to wood-plastic composite material wherein the wood includes bamboo waste and the plastic includes ABS copolymer (Abstract, [0015]).  Per the teachings of Shen, bamboo waste includes lignin (Table 1).  Song and Tang are analogous art concerned with the same field of endeavor, namely plastic composites with similar polymers such as ABS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add succinic anhydride in the amount per the teachings of Tang, and the motivation to do so would have been as Tang suggests succinic anhydride is a suitable compatibilizer [0020].  Since succinic anhydride is a compatibilizer for similar compositions similar to SEMS-g-MA, it is well settled that it is a prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose.   n re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980. See MPEP § 2144.06.   
However, Song does not explicitly discloses the composite article has a notched izod impact strength of at least 2 kJ/m2 and/or an elongation at break of at least 2%.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the 2 and/or an elongation at break of at least 2% would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 1-2, 7-11, 16, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1).
Regarding claims 1 and 2, Song discloses acrylonitrile-butadiene styrene (ABS, thermoplastic acrylonitrile containing copolymer)) compositions comprising lignin and optional compatibilizer (Abstract).  As shown in the ABS/lignin blends (ABS-S-5, ABSSS-10, ABSS-15) in Table 1, the lignin is present in an amount from 21-about 23 wt% based on components (i) and 
However, Song does not disclose the compatibilizing agent includes at least one of phthalic anhydride, succinic anhydride, or a dianhydride.  Maldas teaches a bonding agent including phthalic anhydride [0084].  The binding agent is present in an amount of 0.02-5 parts per hundred [0088].  The thermoplastics include acrylonitrile-butadiene-styrene [0081].  Maldas is concerned with plastic composites including cellulosic fillers, such as wood sawdust [0004].  It is known that wood contains lignin.  Song and Maldas are analogous art concerned with the same field of endeavor, namely plastic composites with similar polymers such as ABS.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add phthalic anhydride in the amount per the teachings of Maldas, and the motivation to do so would have been as Maldas suggests such bonding agents have been found effective in enhancing adhesion with cellulosic materials [0084].   
Regarding claim 7, Song does not disclose the compatibilizing agents as recited in claim 7.  Additionally, Maldas teaches impact modifiers such as ethylene vinyl acietate in an amount up 10 parts per 100 parts [0083-0088].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ethylene vinyl acetate in the amount per the teachings of Maldas, and the motivation to do so would have been as Maldas suggests to improve impact resistance [0083].
Regarding claim 8, Song discloses the compatibilizer including styrene ethylene-co-butadiene styrene-grafted-maleic anhydride (SEBS-g-MA) (page 722).
Regarding claims 9-10, Song discloses the blend as shown above in claim 1.

	Regarding claim 11, Song discloses a composite (Abstract).
	Regarding claim 18, Song discloses the lubricant/processing aid including calcium stearate [0083].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1)as applied to claim 1 above, and further in view of Daly (US 2,550,139) and Matuana, “Composites of Acrylonitrile-Butadiene-Styrene Filled with Wood-Flour”, 2007, Polymers & Polymer Composites, Vo. 15, No. 5, pp. 365-370 as evidenced by Ellington (US 2006/0264579 A1).
Regarding claims 4-5, Song discloses the blend as shown above in claim 1.
	However, Song does not disclose the compatibilizing agent includes nitrile rubber.  Daly discloses compositions made from rubbery butadiene-acrylonitrile copolymers (nitrile rubber) mixed with styrene-acrylonitrile copolymer resins (C1/L1-8).  The amount of the nitrile rubber is 
	However, Song does not disclose the compatibilizing agent an acrylonitrile-butadiene-styrene copolymer having a butadiene content of butadiene at least 50 wt%.  Matuana teaches a poly(acrylonitrile-butadiene-styrene) BLENDEX-338 as an impact modifier (Experimental: Materials, page 366 and Table 2).  Per the teachings of Ellington, BLENDEX-338 has a butadiene content of 70 wt% [0037].   Per the teachings of Maldas, the impact modifier is present in an amount up to 10 parts by weight parts per hundred [0088].  Song and Matuana are analogous art concerned with the same field of endeavor, namely plastic composites.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the high-elasticity acrylonitrile-butadiene-styrene copolymer ABS per the teachings of Ying with the ABS impact modifier per the teachings of Matuana, and the motivation to do so would have been as Maldas suggest improved impact resistance [082, 0088].  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and Mechanical Properties of ABS Resin”, Journal of Macromolecular Science, Part B: Physics, 2012, 51: 720-735 in view of Maldas (US 2006/0006564 A1) as applied to claim 1 above, and Fu (CN 108659447 A, See machine translation for citation and Derwent Abstract).
Regarding claim 14, Song discloses the blend as shown above in claim 9.
	However, Song does not disclose an additive is an UV stabilizer, which is selected from a benzotriazole, a benzophenol, a sterically hindered amine light stabilizer, or any combination thereof.  Fu teaches an ultraviolet absorbsent such as benzotriazole used in an amount of about 0.2-4 parts ( Abstract, page 2).  Fu is concerned with an ABS composite (Abstract). Song and Fu are analogous art concerned with the same field of endeavor, namely ABS composite.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the benzotriazole per the teachings of Fu, and the motivation to do so would have been as Fu suggests protect the composite from UV radiation (page 2).  
Regarding claim 15, Song discloses the blend as shown above in claim 9.
	However, Song does not disclose is an antioxidant which is a phosphite ester, a sterically hindered phenol, or a combination thereof.  Additionally, Fu teaches an antioxidant such as pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate or tris-(2,4-di-tert-butylphenyl)phosphite (Derwent Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add either pentaerythritol tetrakis(3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate or tris-(2,4-di-tert-butylphenyl)phosphite as per the teachings of Fu, and the motivation to do so would have been as Fu suggests such compounds would prevent or reduce oxidation (Abstract, page 3).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Song, “Effect of Lignin Incorporation and Reactive Compatibilization on the Morphological, Rheological, and  as applied to claim 9 above, and further in view of Kang (Derwent Abstract of CN 103351569 A).
Regarding claim 19, Song discloses the blend as shown above in claim 9.
	However, Song does not disclose the additive is an anti-static agent, which is an ethoxylated fatty acid amine, a diethanolamine, glycerol monostearate, or any combination thereof.  Kang teaches a dispersing lubricant such as glycerol monostearate in an amount of 0.8 parts (Organic Chemistry).  Kang is concerned with ABS composite.  Song and Kang are analogous art concerned with the same field of endeavor, namely ABS composite.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to add glycerol monostearate in the amount per the teachings of Kang, and the motivation to do so would have been as Kang suggests to improve lubrication (Abstract).  

Response to Arguments
Applicant’s arguments with respect to claims 1-11, 14-19 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang (CN 103225468 A) teaches a wood-glass door-window.  
Nasker (US 2017/0015828 A1) teaches a polymer blend material.

Akato, “Poly(ethylene oxide)-Assisted Macromolecular Self-Assembly of Lignin in ABS Matrix for Sustainable Composite Application”, ACS Sustainable Chem. Eng. 2015, 3, 3070-3076.
Daly (US 2,698,313) teaches thermoplastic composition of styrene-acrylonitrile resin with nitrile rubber and acrylate-type rubber.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767